              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHERIE CARTAGENA,                   :
                                    :     CIVIL ACTION
         Plaintiff,                 :     NO. 17-3461
                                    :
    v.                              :
                                    :
TEMPLE UNIVERSITY HOSPITAL, INC.,   :
                                    :
         Defendant.                 :


                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                         June 27, 2019


         Presently before the Court are the motions for summary

judgment filed by Defendant, Temple University Hospital, Inc.,

and the cross-motion for partial summary judgment filed by

Plaintiff, Cherie Cartagena. After Plaintiff developed carpal

tunnel syndrome in her right dominant hand, took medical leave

for over a year, and showed no significant improvement,

Defendant concluded that it could no longer accommodate

Plaintiff and terminated her employment. As a result, Plaintiff

filed this action alleging: (1) discrimination/failure to

accommodate and retaliation under the Americans with

Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”) and (2)

retaliation under the Family Medical Leave Act, 29 U.S.C.
§ 2601, et. seq. (“FMLA”).1 For the reasons that follow, the

Court will grant Defendant’s motions and deny Plaintiff’s

motion.

I.   BACKGROUND2

     A.   Background on Plaintiff’s Employment Position

          Plaintiff was initially hired by Defendant in July

1993 as a Phlebotomist. On November 21, 2014, Plaintiff was

promoted to Ctyology Prep Technician (“CPT”). The Ctyology

Department processes bodily fluids, biopsy tissue, and other

specimens for the purpose of diagnosing cancer and other

diseases. These specimens are typically taken during surgery

while the patients are under anesthesia and then brought to the

Ctyology Department. Plaintiff was the only CPT in the

department. Plaintiff’s direct supervisor was Theresa Castle.

          Castle described the essential job functions of a CPT

as: (1) filtering and changing stains in the automatic staining

machine; (2) lifting and pouring four liter and gallon

containers of reagents; (3) preparing and maintaining laboratory



1         Plaintiff also asserted claims of FMLA interference
and retaliation under the Pennsylvania Worker’s Compensation
Act, 77 P.S. §§ 1-1031, et seq. Plaintiff concedes that summary
judgment is appropriate on these two claims. Thus, judgment will
be entered in Defendant’s favor on these claims and the Court
will not address them further.
2         The Court views the facts in the light most favorable
to the non-moving party.

                                2
reagents; (4) preparing specimens according to policies and

procedure; (5) lifting and pouring specimens, including high

volume body fluids (three liters); (6) being able to centrifuge,

decant, and vortex specimens; (7) stocking and maintaining prep

room supplies including unloading cases of reagents, cases of

glass slides (greater than twenty pounds), and storing specimen

containers in overhead bins and cabinets; and (8) cover-slipping

glass slides, which requires fine motor skills. Castle explained

that dexterity is a key component of the job and that a CPT

needs to use two hands to handle specimens and must be able to

write legibly. Defendant’s job profile for the CPT position

elaborates that a CPT is expected to lift up to 25 pounds for up

to a third of the day.

         Plaintiff testified, inter alia, that preparing slides

requires a certain amount of bilateral dexterity, that she could

not prepare a slide with only her left hand, that she regularly

had to write details on a small portion of the slides, and that

she used both hands throughout her workday. She further

testified that the CPT position requires heavy lifting and

regularly handling and pouring biohazardous materials including

large jars of bodily fluids. However, Plaintiff also testified

that, after developing carpal tunnel syndrome, other than the

lifting and pouring aspects of the position, she could perform

all essential functions of the job.


                                3
    B.   Relevant Factual History of Disability and
         Accommodation

         Plaintiff alleges that on August 26, 2015, she began

experiencing carpal tunnel symptoms while performing her CPT

duties and took a medical leave of absence starting that day.

She was diagnosed with carpal tunnel syndrome shortly

thereafter.

         On October 22, 2015, Defendant’s Manager of Benefits

and Absence Management, Richard West, wrote a letter to

Plaintiff which included FMLA leave paperwork. Plaintiff

completed and submitted the paperwork on November 1, 2015.

Defendant approved Plaintiff’s leave request on November 3, 2015

for the period of October 21, 2015 through November 1, 2015.

Plaintiff does not recall receiving an approval letter.

Defendant allowed Plaintiff to remain on medical leave after

November 1, 2015, specifically until September 2016. Defendant

hired a temporary employee to cover the CPT position and

ultimately hired a permanent replacement on August 26, 2016.

         At various points during her leave period, West

requested status updates from Plaintiff’s physicians asking,

inter alia, how her medical condition would affect her work. In

response to these requests, and on their own initiative,

Plaintiff’s physicians supplied numerous notes indicating either

that Plaintiff could not return to work or could return to work

with certain limitations such as no heaving lifting or pushing

                                4
or pulling, and no fine manipulation, simple grasping, or

keyboarding with her right hand. The Court will remark on only a

few of the individual notes which are particularly relevant.

          On January 18, 2016, West asked Castle whether

Plaintiff’s restrictions regarding lifting could be accommodated

in the CPT position. Castle responded that the Cytology

Department could not accommodate those restrictions. The only

possible modification to equipment identified by Castle was that

“maybe” Defendant could purchase a hands-free vortexer, but that

it was “prohibitively expensive.” West discussed potential

accommodations with Human Resources as well. West knew that

Plaintiff’s doctors repeatedly advised that she could not resume

her full job duties and that she did not have a projected return

date.

         After her neurosurgeon cleared her for unrestricted

work on February 12, 2016, Plaintiff attempted to come back to

work full time on February 22, 2016. However, she left after two

hours stating that she was incapable of performing her duties.

Plaintiff then remained on leave. On April 4, 2016, Plaintiff

had surgery on her right wrist and elbow.

         On June 7, 2016, Defendant sent Plaintiff a letter

indicating that her medical leave of absence would not be

extended until her physician completed a physical capabilities

worksheet and a medical update form. On June 30, 2016, Plaintiff


                                5
submitted a doctor’s note indicating that she would not be able

to return to work until further notice. On July 6, 2016,

Plaintiff’s primary care physician opined that she could not

lift over ten pounds, push or pull, or use her right upper

extremity. In a July 8, 2016 medical update, Plaintiff’s

orthopedic surgeon opined that Plaintiff was unable to use her

right upper extremity and could not perform the essential

functions of her job until a time “TBD.”

         On July 11, 2016, West emailed the Director of Labor

and Employee Relations, Cheryl Devose, and Albert D’Attilio

noting that Plaintiff had been on medical leave since August 28,

2015, that Plaintiff had failed to submit a long-term disability

claim, and that based on her ADA forms, it did not appear as

though Defendant could continue accommodating her disability.

West asked whether Defendant could terminate her employment,

noting that more than six months of leave had elapsed and that

employees have no additional rights beyond six months.

         At West’s behest, on August 19, 2016, Plaintiff’s

orthopedic surgeon completed another medical update form

concluding that Plaintiff was “unable to resume performing the

essential functions of her position” because she was “unable to

use [her] right upper extremity.” The surgeon also provided that

the restrictions would remain in place until a time “TBD.”




                                6
         On August 29, 2016, West sent Plaintiff a letter

indicating that her physician had opined that she could not

perform the essential functions of her CPT job and did not

provide an expected date when she would be able to perform those

functions. The letter continued that indefinite leave was not a

reasonable accommodation. The letter asked Plaintiff whether she

wanted Defendant to consider any additional accommodations. The

letter also explained that Plaintiff could apply for other open

positions as a form of accommodation.

         West followed this letter up with a September 1, 2016

phone call. During the phone call, Plaintiff stated that she

knew of no accommodations that would allow her to return to the

CPT position. West contends that he advised Plaintiff during

this call that she could apply for other positions for which she

was qualified. Plaintiff disputes that West advised her of this

accommodation.

         Nonetheless, also on September 1, 2016, Plaintiff

applied for a Medical Technologist: Microbiology position.

However, Defendant closed that position without filling it. On

the same day, Plaintiff applied for a Medical Technologist:

Blood Bank position. Rather than Plaintiff, Defendant hired a

prior Temple employee for that position who had extensive blood

bank experience. The job description for the Blood Bank position

indicates that it requires significant manual dexterity, the


                                7
ability to write legibly, and requires lifting up to ten pounds

up to two-thirds of the day and 25 pounds up to a third of the

day. It also provides that the position requires a bachelor’s

degree in medical technology, biological sciences, or chemistry.

         West memorialized the details of the September 1, 2016

phone call in a September 7, 2016 email to Plaintiff. The email

repeated that Plaintiff told him she was unaware of any relevant

accommodations and stated that, as discussed, Defendant would

terminate her employment if no accommodations could be found.

         After being unable to identify appropriate

accommodations for Plaintiff and having no indication when she

would be able to perform the essential functions of the CPT

position, Defendant terminated Plaintiff’s employment on

September 7, 2016.

         According to her testimony, during the interactive

accommodation process Plaintiff inquired whether the reagents

with which she worked could be purchased in smaller containers.

She also testified that she asked about purchasing a machine

that would help with the preparation of glass specimen slides

but learned that it would be expensive. During her deposition,

Plaintiff suggested that Defendant could have accommodated her

by having someone else lift objects more than five pounds and by

letting her use her left non-dominant hand for writing,

grasping, pushing, pulling, and fine manipulation.


                                8
II.    SUMMARY JUDGMENT STANDARD

           Summary judgment is appropriate if there is no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a). “A motion

for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there

is a genuine issue of material fact.” Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)). A

fact is “material” if proof of its existence or nonexistence

might affect the outcome of the litigation, and a dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at

248.

           The Court views the facts in the light most favorable

to the nonmoving party. “After making all reasonable inferences

in the nonmoving party’s favor, there is a genuine issue of

material fact if a reasonable jury could find for the nonmoving

party.” Pignataro v. Port Auth. of N.Y. & N.J., 593 F.3d 265,

268 (3d Cir. 2010). While the moving party bears the initial

burden of showing the absence of a genuine issue of material

fact, meeting this obligation shifts the burden to the nonmoving

party who must “set forth specific facts showing that there is a




                                   9
genuine issue for trial.” Anderson, 477 U.S. at 250 (quoting

Fed. R. Civ. P. 56).

          The standard for summary judgment is identical when

addressing cross-motions for summary judgment. Lawrence v. City

of Phila., 527 F.3d 299, 310 (3d Cir. 2008). When confronted

with cross-motions for summary judgment, “[t]he court must rule

on each party’s motion on an individual and separate basis,

determining, for each side, whether a judgment may be entered in

accordance with the Rule 56 standard.” Schlegel v. Life Ins. Co.

of N. Am., 269 F. Supp. 2d 612, 615 n.1 (E.D. Pa. 2003) (quoting

10A Charles A. Wright, Arthur R. Miller & Mary Kay Kane, Federal

Practice and Procedure § 2720 (3d ed. 1998)).

III. DISCUSSION

     A.   Defendant’s Motions for Summary Judgment

          Plaintiff’s remaining ADA and FMLA claims utilize the

familiar McDonnell Douglas3 burden shifting framework. Hatch v.

Franklin Cty., 755 F. App’x 194, 198 (3d Cir. 2018) (non-

precedential) (applying the framework to an ADA discrimination

claim); Grosso v. Fed. Express Corp., 467 F. Supp. 2d 449, 458

(E.D. Pa. 2006) (applying the framework to an FMLA retaliation

claim).




3         McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                               10
         Under the McDonnell Douglas test: (1) the “plaintiff

must first establish a prima facie case;” (2) if successful,

“the defendant must articulate a legitimate, nondiscriminatory

reason for the adverse employment action;” and then (3) “the

plaintiff [must] prove, by a preponderance of the evidence, that

the articulated reason was a mere pretext for discrimination.”

Capps v. Mondelez Global, LLC, 847 F.3d 144, 152 (3d Cir. 2017)

(internal quotation marks omitted).

         1.   ADA Discrimination

         In order to establish a prima facie case of disability

discrimination, Plaintiff must show that: “(1) she is disabled

within the meaning of the ADA; (2) she is otherwise qualified to

perform the essential functions of the job; and (3) she has

suffered an adverse employment decision because of

discrimination.” Gagliardo v. Connaught Labs., Inc., 311 F.3d

565, 568 (3d Cir. 2002).

         Defendant asserts, and the Court agrees, that

Plaintiff has failed to establish a prima facie ADA

discrimination claim. Therefore, the Court will not discuss the

remaining McDonnell Douglas factors in regards to this claim.

              a.    CPT Related Accommodations

         Defendant argues that Plaintiff is not disabled under

the ADA in that she is not a “qualified individual with a

disability” for the purposes of the ADA. A qualified individual


                               11
is “an individual with a disability who, with or without

reasonable accommodation, can perform the essential functions of

the employment position that such individual holds or desires.”

Hohider v. United Parcel Serv., Inc., 574 F.3d 169, 186 (3d Cir.

2009) (quoting 42 U.S.C. § 12111(8)).

         At a minimum, Plaintiff admits that she cannot perform

the heavy lifting, carrying, and pouring that is essential to

the CPT position without accommodation. Moreover, Plaintiff does

not identify any reasonable accommodations that would allow her

to perform these aspects of the job.

         Plaintiff suggested that Defendant could accommodate

her by having other employees perform the heavy lifting and

pouring aspects of the position. However, “employers are not

required to accommodate an employee by removing an essential

function or restructuring a job so as to avoid it, but, rather,

they are to provide an accommodation so as to enable the

employee to perform such a function.” Skerski v. Time Warner

Cable Co., 257 F.3d 273, 285 n.4 (3d Cir. 2001). Thus,

reallocating these undisputedly essential functions is not a

reasonable accommodation.

         Plaintiff also suggested that the Defendant purchase

chemicals in smaller containers. Even if this were feasible,

which Plaintiff has not established, it would only solve one

aspect of the carrying and pouring requirements as she would


                               12
still be required to carry and pour heavy containers of body

fluids and carry other heavy lab equipment.4

          The evidence establishes that, despite engaging in the

interactive process, neither party was able to divine a

reasonable accommodation that would allow Plaintiff to perform


4         Defendant further argues that none of the other
accommodations proffered by Plaintiff are reasonable or would
allow her to perform the other essential functions of the CPT
position. The Court agrees.

          Plaintiff suggested that she be accommodated by
allowing her to primarily use her non-dominant hand. The
evidence, including Plaintiff’s testimony, establishes that the
CPT position requires regular use of both hands for, inter alia,
lifting and pouring and preparing specimens. Castle testified
that a person with reduced ability to conduct fine manipulation
with the dominant hand could not make a cellblock, coverslip a
slide, or write legibly on the small specimen slides and glass
tubes. Castle also testified that “every last cc of specimen”
must be preserved and that the manner of handling the specimens
“directly impact[s] the patient’s care.” She stated that
dexterity is a key component of the CPT position and that
efficiency is critical in preparing samples for analysis. Other
than Plaintiff’s unsupported testimony that she could perform
the duties of the CPT job except for lifting and pouring, there
is no evidence that she is ambidextrous enough to perform these
fine manipulations with her non-dominant hand. See Hohider, 574
F.3d at 187 (providing that the employee has the “burden of
showing that a particular accommodation rejected by the employer
would have made the employee qualified to perform the job’s
essential functions”).

          Plaintiff also suggested Defendant purchase a machine
that would allow her to prepare and label specimens. However,
Plaintiff does not know whether the machine would be financially
feasible and this essential function of the CPT position is but
one of many that require the use of both hands and fine motor
coordination.




                               13
the essential functions of the CPT position. Defendant appears

to have instituted the only accommodation that might have

allowed Plaintiff to perform the essential functions of this

position in the future: a leave of absence. See Conoshenti v.

Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 151 (3d Cir. 2004)

(“[F]ederal courts that have permitted a leave of absence as a

reasonable accommodation under the ADA have reasoned, explicitly

or implicitly, that applying such a reasonable accommodation at

the present time would enable the employee to perform his

essential job functions in the near future.”).

         Unfortunately, after more than a year of such an

accommodation, Plaintiff’s physicians could not indicate when

Plaintiff would be able to perform her job. See Moore v. CVS Rx

Servs., Inc., 142 F. Supp. 3d 321, 338 (M.D. Pa. 2015)

(providing that “to protect employers, courts have placed limits

on the extent to which a leave request may even be considered a

reasonable accommodation under the ADA,” and that the ADA does

not require the provision of indefinite leave), aff’d, 660 F.

App’x 149 (3d Cir. 2016). Since Plaintiff cannot perform the

essential functions of the CPT position with or without any

identified reasonable accommodations, she is not a qualified

individual with a disability.




                                14
               b.   Transfer of Position as an Accommodation

          Plaintiff primarily contends that she could perform

the essential functions of the Medical Technologist positions

for which she applied and, thus, Defendant should have

accommodated her by transferring her to one of those positions.5

A reasonable accommodation may include reassignment to a vacant

position. 29 C.F.R. § 1630.2(o)(2)(ii). In order for a plaintiff

to establish that a transfer to a vacate position is a

reasonable accommodation, he or she must establish: “(1) that

there was a vacant, funded position; (2) that the position was

at or below the level of the plaintiff’s former job; and (3)

that the plaintiff was qualified to perform the essential duties

of this job with reasonable accommodation.” Donahue v. Consol.

Rail Corp., 224 F.3d 226, 230 (3d Cir. 2000). Being qualified

for the position includes having “the requisite skill,

experience, education and other job-related requirements of the

employment position.” 29 C.F.R. § 1630.2(m).

          Under these facts, it is evident that a transfer to

the Medical Technologist: Blood Bank position would not have

been a reasonable accommodation. First, the job description

indicates that the position requires one of three bachelor’s


5         Defendant closed the Medical Technologist:
Microbiology position without filling it, thus, it was
effectively unavailable. The Court, like the parties, will focus
on the Medical Technologist: Blood Bank position.

                               15
degrees which Plaintiff indisputably lacks. Therefore, she was

not qualified for the job. Second, the position is a promotion

from the CPT position in that the pay scale is higher and it is

classified as a professional position rather than a technical

position. Therefore, the Medical Technologist position is not at

or below the level of the CPT position. See Shiring v. Runyon,

90 F.3d 827, 832 (3d Cir. 1996) (providing that an employer is

“not required to promote [an employee] to a higher level to

accommodate his disability”). For these reasons, a transfer to

the Medical Technologist position would not have been a

reasonable accommodation.6

          In that Plaintiff could not perform the essential

functions of the CPT job with or without accommodation and a

transfer to the Medical Technologist position was not a

reasonable accommodation, her ADA discrimination claim fails

since she cannot establish a prima facie case.




6         In addition, the Medical Technologist position has
similar dexterity requirements and requires the ability to lift
at least as much weight, if not more, than the CPT position. It
is highly unlikely that since Plaintiff could not perform the
essential functions of the CPT position with or without
accommodation, that she would be able to perform the essential
functions of the Medical Technologist position.

                               16
           2.   ADA and FMLA Retaliation

                a.   Prima Facie Case

           Prima facie claims of retaliation under the ADA and

the FMLA require the plaintiff to establish: (1) a protected

employee activity; (2) an “adverse action by the employer either

after or contemporaneous with the employee’s protected

activity;” and (3) “a causal connection between the employee’s

protected activity and the employer’s adverse action.” Williams

v. Philadelphia Hous. Auth. Police Dep’t, 380 F.3d 751, 759 (3d

Cir. 2004) (internal quotation marks omitted) (regarding the

ADA), superseded by statute on other grounds, the ADA Amendments

Act of 2008; Conoshenti, 364 F.3d at 146 (regarding FMLA

claims).

           The protected activity associated with the ADA and

FMLA claims are the same in this case: requesting and using FMLA

medical leave. Defendant does not focus on whether Plaintiff

suffered an adverse employment action.7 Instead, Defendant

contends that Plaintiff cannot make out a prima facie case




7         The Court notes, however, that “[i]n order to show
that termination was adverse, Plaintiff needs to present
evidence indicating that she could have performed her job duties
at the time of her termination.” Dogmanits v. Capital Blue
Cross, 413 F. Supp. 2d 452, 463 (E.D. Pa. 2005). It is
undisputed that Plaintiff could not perform all of the duties of
her job when she was terminated.

                                17
because she cannot establish that there was a causal connection

between the protected activity and her termination.

         “With respect to the causation component, the court

must consider whether ‘a reasonable jury could link the

employer’s conduct to the retaliatory animus.’” Larochelle v.

Wilmac Corp., 210 F. Supp. 3d 658, 698 (E.D. Pa. 2016) (quoting

Jensen v. Potter, 435 F.3d 444, 449 n.2 (3d Cir. 2006)), aff’d,

No. 17-3349, 2019 WL 1769077 (3d Cir. Apr. 22, 2019). To assess

this question, courts typically look at the “temporal proximity

between the plaintiff’s protected activity and the employer’s

allegedly retaliatory response and the existence of a pattern of

antagonism in the intervening period.” Id. (internal quotation

marks omitted); see also Capps, 847 F.3d at 152 n.6. (providing

the same in connection with FMLA retaliation).

         After Plaintiff initially requested medical leave for

her carpal tunnel syndrome, Defendant provided her with leave

for over a year. In fact, Defendant approved every one of

Plaintiff’s requests for medical leave over the previous

fourteen years of employment. The fact that there was a year

period between Plaintiff’s initial request and her ultimate

termination is not unduly suggestive of retaliatory motive and,

instead, given the significant length of time, would suggest the

opposite. See Larochelle, 210 F. Supp. 3d at 715 (providing that

the fact that a discharge occurs after the challenged action


                               18
does not meet the burden of establishing a causal link);

Dogmanits, 413 F. Supp. 2d at 463 (“[A] four month gap between

FMLA protected activity and termination will not, in itself,

establish causation.”).

         Likewise, Plaintiff has not provided any evidence of

antagonistic conduct by Defendant. Plaintiff’s leave was always

approved, and she could not identify any instance of retaliation

over the course of her career other than her allegations

regarding her termination.

         Plaintiff points to West’s July 11, 2016 email as

evidence of retaliatory motive. The email provides:

    Cherie is a Cytology Prep Tech in the Clinical Labs
    . . . PASNAP Tech and professional union. She has been
    on medical leave since 8/28/2015 . . . she did not submit
    a LTD claim after at least 3 reminders and conversations
    that I have had with her so we stopped her benefits.
    Attached are the ADA forms. It does not appear that we
    would be able to accommodate but would you mind
    confirming?

    Can we terminate her? It has been greater than 6 months
    and PASNAP Tech and prof employees have no additional
    rights beyond this time frame.

(ellipses in original). Plaintiff argues that because the email

references her FMLA leave and indicates West formed the intent

to terminate her shortly after receiving three doctors’ notes,

it shows motive to retaliate for taking leave.

         Under these facts, no reasonable jury could conclude

that West’s email evidences retaliatory motive. After requesting

Plaintiff’s doctors to provide medical updates, and receiving at

                               19
least two responses indicating that Plaintiff would not be able

to perform the essential functions of the CPT position for the

foreseeable future, and knowing that Plaintiff had been on

medical leave for a year and that indefinite leave is not a

reasonable accommodation, West sought advice about terminating

Plaintiff’s employment given that she was not expected to be

able to perform the job in the near future. West’s inquiry was

completely consistent with the relevant law. It is undisputed

that indefinite leave is not a reasonable accommodation. See

Fogleman v. Greater Hazleton Health All., 122 F. App’x 581, 586

(3d Cir. 2004) (citing cases). There is nothing negative or

untoward in West’s consideration of the length of Plaintiff’s

leave and her continued inability to perform the essential

functions of her job in determining whether her employment

should be terminated. See Conoshenti, 364 F.3d at 151

(recognizing that a period of leave can be a reasonable

accommodation when it “would enable the employee to perform his

essential job functions in the near future”). Given the lack of

causation evidence, the Court concludes that Plaintiff has

failed to establish a prima facie case of ADA or FMLA

retaliation.

               b.   Defendant’s Reason and Pretext

         Even if Plaintiff had made out a prima facie claim,

she has failed to show that Defendant’s purported reason for


                               20
terminating Plaintiff – that she could not perform the essential

functions of her position, with or without a reasonable

accommodation – was merely pretext for discrimination.

           After a defendant provides a facially legitimate

reason, the plaintiff must establish that “retaliatory animus

played a role in the employer’s decisionmaking process and that

it had a determinative effect on the outcome of that process.”

Shellenberger v. Summit Bancorp, Inc., 318 F.3d 183, 190 (3d

Cir. 2003) (quoting Krouse v. Am. Sterilizer Co., 126 F.3d 494,

501 (3d Cir. 1997)). Again, Plaintiff points to West’s July 7,

2016 email, arguing that it contradicts Defendant’s proffered

reason for the termination, indicating instead that West fired

her for using medical leave. However, given the inability of the

doctors to estimate when Plaintiff would be able to perform her

duties, the Court concludes that the email actually supports

Defendant’s proffered reason and, thus, is not evidence of

pretext.

           For the forgoing reasons, summary judgment in favor of

Defendant on Plaintiff’s ADA and FMLA claims is justified.

    B.     Plaintiff’s Cross-motion for Partial Summary Judgment

           Plaintiff has filed a cross-motion for partial summary

judgment which the Court will analyze on an individual and

separate basis from Defendant’s motions for summary judgment. In

her cross-motion, Plaintiff contends that judgment should be


                                21
entered in her favor on her ADA discrimination/failure to

accommodate claim. Specifically, Plaintiff alleges that there is

no genuine dispute as to a material fact regarding Defendant’s

failure to accommodate her disability by reassigning her to an

open, funded position for which she had the necessary skill and

education, and for which she could perform essential functions

of the job with or without accommodations. See Donahue, 224 F.3d

at 230.

          Plaintiff suggests the Court ignore the written

description and requirements of the Medical Technologist: Blood

Bank job and her medical records in favor of her unsupported

conclusory deposition statement that she was qualified for the

position. Especially viewing the facts in the light most

favorable to Defendant, the non-movant, such a statement cannot

overcome the objective evidence. See, e.g., Hahnemann Univ.

Hosp. v. All Shore, Inc., 514 F.3d 300, 308 (3d Cir. 2008)

(explaining that a party “cannot rely on their conclusory

statements” to defeat (not to mention to obtain) summary

judgment). As provided above, since Plaintiff was not qualified

for the Medical Technologist position and was not entitled to a

promotion, transfer thereto would not have been a reasonable

accommodation. Therefore, the Court will deny Plaintiff’s motion

for partial summary judgment.




                                22
IV.   CONCLUSION

          For the reasons set forth above, the Court will grant

Defendant’s motions for summary judgment, deny Plaintiff’s

motion for summary judgment, and enter judgment in favor of

Defendant and against Plaintiff.

          An appropriate order follows.




                               23
